           Case 18-03036         Doc 63 Filed 11/05/18 Entered 11/05/18 09:17:14                      Desc
                                Memo-Attorney Representation Page 1 of 2
                                   UNITED STATES BANKRUPTCY COURT
                                      Western District of North Carolina
                                             Charlotte Division

                                              Adversary No.: 18−03036




IN THE MATTER OF:
     Ace Motor Acceptance Corporation                            Case No.: 18−30426
         Debtor(s)                                               Chapter: 11

Ace Motor Acceptance Corporation
    Plaintiff(s)

vs.

McCoy Motors, LLC et al.
   Defendant(s)



                         NOTICE − ATTORNEY REPRESENTATION
               Local Rules of Practice and Procedure Concerning Representation in
                                     Bankruptcy Proceedings


We have received the document that you have submitted to the Clerk's Office for filing in the above referenced case.
It appears that you are attempting to appear before this Court on behalf of another entity. Please be advised that North
Carolina General Statutes §§ 84−4, 84−9 and 84−10 provide as follows:


        § 84−4. Persons other than members of State Bar prohibited from practicing law.

        § 84−9. Unlawful for anyone except attorney to appear for creditor in insolvency and certain other
        proceedings.

        It shall be unlawful for any corporation, or any firm or other association of persons other than a law firm, or
        for any individual other than an attorney duly licensed to practice law, to appear for another in any
        bankruptcy or insolvency proceeding, or in any action or proceeding for or growing out of the appointment of
        a receiver, or in any matter involving an assignment for the benefit of creditors, or to present or vote any
        claim of another, whether under an assignment or transfer of such claim or in any other manner, in any of the
        actions, proceedings or matters hereinabove set out.

        § 84−10. Violation of §§ 84−4 or 84−9 is a misdemeanor.

        Any individual, corporation, or firm or other association of persons violating any provision of G.S. 84−4 or
        84−9 shall be guilty of a Class 1 misdemeanor.



In addition, Local Rule 2090−1(a) provides as follows:


        All partnerships, corporations, trusts, associations, and other business entities that appear in cases or
        proceedings before this Court, not including § 341 first meetings of creditors, must be represented by a
        lawyer duly admitted to practice before this Court. For purposes of this Local Rule, an appearance shall be
        defined as preparing and filing papers, such as complaints and answers, petitions, applications, and motions;
        questioning witnesses in proceedings before this Court; and pursuing any action in this Court.
           Case 18-03036         Doc 63 Filed 11/05/18 Entered 11/05/18 09:17:14                     Desc
                                Memo-Attorney Representation Page 2 of 2

Pursuant to Local Rule 2090−1(a), you will not be permitted to appear at a hearing on behalf of another entity. If the
entity wishes to be heard, it must hire an attorney duly admitted to practice before this Court to represent it.
